Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 16, 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 7 “the razor cartridge” is insufficient antecedent basis for the limitation in the claim. This recitation is indefinite because it is unclear whether the claim inherently has this razor cartridge or refers new structures or refers to previously introduced structures (see claim 14, line 5 “a razor blade set”). How many blade sets and cartridge in the blade unit? Claims 18-20 have the same issue.
Claim 16, with regards to terms of the movable blade being located UNDER the stationary blade is unclear because this invention is a portable device capable of achieving an infinite number of orientations including orientations where the movable blade being located UNDER the stationary blade would not be the UNDER the stationary blade. It is recommended that terms be utilized that are true regardless of orientation.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-8, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melton (US 5606799) in view of Psimadas et al (US 2013/0199346) hereinafter Psimadas.
Regarding claim 1, Melton shows a processing head (40, Figure 1) for a hair cutting appliance (Figure 1), the processing head comprising:
a powered blade set (Figure 2) comprising a stationary blade (86) and a movable blade (90), wherein the movable blade is arranged to be moved with respect to the stationary blade to cut hair between teeth of the movable blade and teeth of the stationary blade (Figure 1 and Abstract recites “a hair clipper”),
a linkage unit (as this limitation is written, it does not provide any further structures or guidance to help readers to understand what type of the linkage unit is being claimed, therefore,  couplings 30, 48 in Figure 1 of Melton is considered as a linkage unit) supporting the powered blade set, wherein the linkage unit enables a contour following pivoting movement of the powered blade set when the appliance is operated to cut hair (Figure 4 shows the coupling 30 has a curved contour for following pivoting movement of the powered blade set or head 40).
However, Melton fails to show a razor cartridge (including a least one blade) that is arranged to be attached to (a stationary part of) the powered blade set in such a way that the powered blade set and the razor cartridge are pivotably supported by the linkage unit, wherein the razor cartridge is removably attached to the stationary part of the powered blade set.
Psimadas shows a razor cartridge (a razor cover 15, including at least one blade 156, Figures 1A-C) that is slidable on and covers a shaving head 14 in such a way that the shaving head and the razor cover are pivotably connected to a handle (Para. 116).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have had a razor cartridge, as taught by Psimadas, slidable on and covering the processing head of Melton, in order to allow one hair cutting appliance to carry two different cutting units (Psimadas’s para. 35 for shaving or trimming hair manners).
Doing so, the razor cartridge (razor cover 15 of Psimadas) is arranged to be attached to a stationary part of the powered blade set in such a way that the powered blade set and the razor cartridge are pivotably supported by the linkage unit (see the linkage of Melton), wherein the razor cartridge is removably attached to the stationary part of the powered blade set (see Figures 1A-C of Psimadas, show the cover 15 is  removably attached the shaving head 14).
Regarding claim 5, the modified processing head of Melton shows that a snap lock interface is formed between the razor blade and the powered blade set (Para. 85 of Psimadas recites “The protecting cover 15 can also be attached to the shaving cartridge 14 by any other way, like for instance by snap-fitting”).
Regarding claim 6, the modified processing head of Melton shows that the razor cartridge is attached to a skin-facing position of the stationary blade of the powered blade set (since the device of Melton has the razor cover of Psimadas, the razor cover or cartridge is attached on a top or to a skin-facing position of the stationary blade of the powered blade set).
Regarding claim 7, the modified processing head of Melton shows that the razor cartridge is provided with a cutting edge (156 of Psimadas) that is parallel to a leading edge of the powered blade set that is defined by tips of the teeth of the stationary blade (Figure 1B of Psimadas shows the blade 156 parallel to a leading edge of the cutting edge of the shaving blades 16, therefore, when the cover 15 of Psimadas on the power blade set of Melton, the blade 156 is also parallel to the leading edge of the power blade set). 
Regarding claim 8, since the device of Melton has the razor cover of Psimadas, the modified processing head of Melton shows that the linkage unit defines a virtual pivot axis (a rotation axis of the coupling 30 relative to the coupling 48, Figure 4 of Melton) for the powered blade set and the razor cartridge.
Regarding claim 13, the modified processing head of Melton shows that at a stroke movement of the processing head, depending on an angular orientation of the processing head, one of the razor blade and the powered blade set contacts the skin in a respective operating orientation (see Figures 1A-C of Psimadas; either the razor cover 15 or the shaving cartridge 14 contacts the user’s skin during a stroke movement of the processing head or cutting). 
Regarding claim 14, since the device of Melton has the razor cover of Psimadas, the modified processing head or blade unit of Melton for a hair cutting appliance (see claim 1), the blade unit comprising:
a powered blade set comprising a stationary blade and a movable blade, wherein the movable blade is arranged to be moved with respect to the stationary blade to cut hair between teeth of the movable blade and teeth of the stationary blade (see claim 1 above), and
a razor cartridge or a razor blade set (including at least one blade or the cover 15 of Psimadas) that is arranged to be attached to the powered blade set in such a way that the powered blade set and the razor cartridge are pivotably supported by a linkage unit (see the modification in claim 1 above),
wherein the razor cartridge is removably attached to the powered blade set (see the modification of claim 1 above), wherein the razor cartridge is arranged at a first position of the stationary of the powered blade set (see claims 1 and 6 above),
wherein a mounting interface is provided at a second position of the powered blade set (see Figure 2F of Psimadas, a rear face 152R and a front side 152A latch a bottom wall of the cartridge), and
wherein the blade unit (the processing head) is arranged to be coupled with a hair cutting appliance (10, Figure 1 of Melton)  via a linkage unit that pivotably supports the powered blade set and the razor cartridge (see Figure 1 of Figure 1 of Melton and claim 1 above for a linkage unit).
Regarding claim 15, Melton shows an electrically powered hair cutting appliance (10, Figure 1), said hair cutting appliance being arranged to be moved through hair in a moving direction to cut hair (abstract recites “a hair clipper” and this clipper is capable of forming this limitation), said hair cutting appliance comprising:
a processing head having a powered blade set comprising a stationary blade and a movable blade, wherein the movable blade is arranged to be moved with respect to the stationary blade to cut hair between teeth of the movable blade and teeth of the stationary blade (see the discussion in claim 1 above),
a linkage unit supporting the powered blade set, wherein the linkage unit enables a contour following pivoting movement of the powered blade set when the appliance is operated to cut hair (see the discussion in claim 1 above), and
a razor cartridge (the cover 15 of Psimadas and see the modification in claim 1 above) that is arranged to be attached to the powered blade set in such a way that the powered blade set and the razor cartridge are pivotably supported by the linkage unit (see the discussion in claim 1 above), wherein the processing head is fitted with a combined blade unit comprising the powered blade set and the razor cartridge (see the modification in claim 1 above. Since the device of Melton has the razor cover of Psimadas, the processing head is fitted the powered blade set and the cartridge or the cover of Psimadas).
Regarding claim 16,  as best understood, the modified processing head of Melton shows that the movable blade is located under the stationary blade (since this clipper of Melton is portable, the movably blade 90 is under the stationary blade and between the linkage unit “couplings” and the stationary blade 86 as seen in Figure 4).  
Regarding claim 17, the modified processing head of Melton shows that the stationary blade comprises a metal wall (a wall 114, Figure 4 of Melton) and a plastic wall (a lug 84) (as the claim is written, it is not clear where the metal wall or the plastic wall are. See MPEP 608.02, Section IX, drawing symbols and Figure 4 of Melton, the blade 86 is made of a metal and the lug 84 is made of plastic material).
Regarding claim 18, the modified processing head of Melton shows that a snap lock interface (housing 152, Figures 2A-2B of Psimadas, is between the cover 15 and shaving cartridge 14 and see the discussion of “snap-fitting” in claim 5 above) is formed between the razor cartridge and the powered blade set.
Regarding claim 19, the modified processing head of Melton shows that the razor cartridge is attached to a skin-facing position of the stationary blade of the powered blade set (see the discussion in claim 6 above).
Regarding claim 20, the modified processing head of Melton shows that the linkage unit defines a virtual pivot axis for the powered blade set and the razor cartridge (see the discussion in claim 8 above).
Claims 1 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Royle et al (US 2007/0101574) hereinafter Royle in view of Pahl (US 4922608).
Regarding claim 1, Royle shows a processing head (Figures 22-23) for a hair cutting appliance (Abstract), the processing head comprising:
a powered blade set (long hair cutter unit 203, Figure 22. See the long hair cutter unit 3c as disclosed in Para. 74 ) comprising a stationary blade (5c, Figure 6) and a movable blade (a reciprocating undercutter 6c, Figure 6), wherein the movable blade is arranged to be moved with respect to the stationary blade to cut hair between teeth of the movable blade and teeth of the stationary blade (Figures 20-22 shows teeth for guiding and shearing hair), and 
Royle also shows a razor blade or cartridge (as the limitation is written, it is not clear what type of a razor cartridge is being claimed, therefore, a short hair cutting unit 204, Figures 22-23, is a razor cartridge) that is arranged to be attached to the powered blade set (Figure 22), wherein the razor cartridge is removably attached to the powered blade set (Para. 84 recites “preferably such that the blade and mounting arrangement are removable and interchangeable when the blade's razor-sharp cutting edge becomes dulled”).
However, Royle does not clearly discloses a linkage unit for pivotably supported the powered blade set and the razor blade, as set forth in the claim.
Pahl shows the similar processing head (Figures 1-7) including a short hair cutter (K) and a long hair cutter (L), wherein both short and long hair cutters are pivotably supported by a linkage unit (as this limitation is written, it does not provide any further structures or guidance to help readers to understand what type of the linkage unit is being claimed, therefore, parts 2, 9, 11, Figures 2 and 7, links together as a unit for pivotably supported the short hair cutter and the long hair cutter), wherein the linkage unit enables a contour (slot 9, Figure 1) following pivoting movement of the powered blade set when the appliance is operated to cut hair (Figure 1).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting head or processing head of Royle to have a linkage unit, as taught by Pahl, in order to allow all cutters to be automatically moved into engagement with user’s skin surface (Col. 3, lines 19-29 of Pahl).
Regarding claim 12, the modified processing head of Royle shows that the razor blade is inclined with respect to the powered blade set (Figures 22-23 show the blade 204 is inclined relative to the blade unit 203), however, Royle fails to show a way that the processing head is operable to engage the user's skin with the powered blade set and the razor blade simultaneously in one stroke so that first the powered blade set and second the razor blade approaches a particular processing zone to cut hair.
Royle shows an embodiment of Figures 10-11, the sharp cutting edge 11 is facing in inwardly towards the shaving unit  or power blade set as disclosed in Paras. 77-80). 
Therefore, It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the cutting head or processing head of Royle to have the sharp cutting edge is facing in inwardly towards the power blade set, in order to allow hairs to be cut in both action results with the powered blade set and the razor blade simultaneously in one stroke so that first the powered blade set and second the razor blade approaches a particular processing zone to cut hair (Figure 10 and Para. 77 of Royle).
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive for the following reasons:
As current claims are written, the art mansion above still read on the claimed invention. see the discussion in claim rejections above.
With regards to claim 1 “a razor cartridge that is arranged to be attached to a stationary part of the powered blade set in such a way that the powered blade set and the razor cartridge are pivotably supported by a linkage unit, wherein the razor cartridge is removably attached to the stationary part of the powered blade set”…”the razor is supported by a linkage unit, not a handle” as set forth in the remarks, pages 9-10, this argument is acknowledged, but it is not persuasive because first the “stationary part” has not been claimed and the arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The power blade set of Melton is pivotally supported by the linkage unit (couplings 30, 48) or another word, the Melton’s device already has the linkage unit. This modification is to add the cartridge or the blade cover 15 of Psimadas on a top of the power blade set of Melton for allowing one hair cutting appliance to carry two different cutting units. Since the cartridge is on top of the power blade set, the power blade set carrying the cartridge is also pivotally supported by the linkage unit.
Further, the shaving cartridge 14 of Psimadas is pivotally connected or supported by ribs 30 and convex parts 34 (a linkage unit) that is coupled to the handle as seen in Figure 8A, this is an evident that the cover and the shaving cartridge can be pivoted together.
With regards to claim 1 “Royle does not disclose a linkage unit for pivotably supporting the powered blade set and the razor cartridge… Applicant respectfully submits that Pahl does not teach this limitation. Rather, Pahl merely teaches that two hair cutter assemblies are in use simultaneously (col. 3, lines 26-28)” as set forth in the remarks, page 10, this argument is acknowledged, but it is not persuasive because as a linkage unit is defined in claim 1, it does not provide any further structures or guidance to help readers to understand what type of the linkage unit is being claimed, therefore, parts 2, 9, 11, Figures 2 and 7 of Pahl, link together as a unit for pivotably supported the short hair cutter and the long hair cutter and meet the claimed limitation “a linkage unit”. As seen in Figures 2 and 7 of Pahl , the parts 2, 9 and 11 are directly or indirectly supported the short and long hair cutters and the short and long hair cutters are held in the clipper head.
Examiner also notes that Applicant tries to compare the application’s linkage unit and the Pahl’s linkage unit, but many parts of the application’s linkage unit have not been claimed to distinct from the Pahl’s linkage unit. What metes and bounds of Applicant’s linkage unit are trying to claim?
See https://www.thefreedictionary.com/linkage that is a connection.
However, if Applicant believes that the claimed invention’s apparatus different from the prior art’s apparatus or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/6/2022